DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a preliminary matter, the amendments to the claims in the instant Response of 2/24/2021 recite slice data and acquiring second surface data therefrom; it is noted that the disclosure of the instant application does not identically use the term slice data. Howsoever, paragraph 0024 states two-dimensional CT frames, which are synonymous
to slice data in regard to at least magnetic resonance sensing, computed tomography sensing and X-ray sensing imaging, such that slice data is disclosed to one of skill in the art and supported by the disclosure of this application. Further, paragraph 0024 discloses that three-dimensional CT images (and thus point clouds) may be constructed (actually compiled) from the obtained two-dimensional CT frames, stating that such is known in the art. After review of the art, it is the state of the art that three-dimensional CT images are necessarily compiled from two-dimensional CT frames for at least magnetic resonance sensing, computed tomography sensing and X-ray sensing imaging, such that disclosure of three-dimensional CT images necessarily discloses the two-dimensional CT frames used for three-dimensional compilation. 
	This is evinced by Sanders ‘325 provided in the citation of art below.
	New art is cited to amended features, rendering the arguments proffered in the instant Response generally moot. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 8, the first image acquisition system with first imaging source and second image acquisition system with second imaging source are NOT interpreted as means plus function features because such recited terms are understood to one of skill in the art to be known physical devices of particular physical specification.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0213646-from IDS) in view of Medioni (US 2013/0187919) and Maier-Hein (US 2013/0245461).

Regarding claim 1, Ma discloses a method (method shown figure 7) comprising: acquiring first surface data of a patient in a first pose using a first imaging modality, (figure 7, steps 702/704 paragraphs 0033 and 034 taking 3D image of patient in a pose and converting same to point cloud, where the point cloud is interpreted as surface data or including the same, paragraph 0022) wherein the first imaging source is color sensing, range sensing, thermal sensing, or a combination thereof; (paragraph 0003 imager may be RGB+D) a second imaging source, (paragraph 0003 discloses a listing of depth camera types to be used to acquire surface data, thus teaching second imaging sources, further paragraph 0021 discloses at least a CT or X-ray imager) wherein the second imaging source is positron emission sensing, magnetic resonance sensing, computed tomography sensing, X-ray sensing, ultrasound sensing, or a combination thereof, (paragraph 0021 discloses at least CT or X-ray) detecting a plurality of anatomical landmarks based on the first surface data; (figure 7, 706, landmarks detected based on first surface data from 702/704) initializing a first polygon mesh by aligning a template polygon mesh to the surface data based on the detected anatomical landmarks; (Figure 7, 708 paragraph 0036 landmarks used to initialize a mesh by alignment to point cloud) deforming the first polygon mesh based on the surface data, a trained parametric deformable model, (figure 7, 710 paragraph 0037 mesh is deformed based on point cloud data set using a PDM) and storing the deformed first polygon mesh. (figure 10, paragraph 0053 discloses implementing the method in a computer system with storage, requiring storing the deformed mesh as part of outputting at 712 of figure 7)
Ma fails to disclose obtaining combined surface data as recited, namely acquiring slice data of the patient in a second pose using the second imaging source... , and wherein the slice data overlaps with the first surface data; acquiring second surface data of the patient in the second pose based on the slice data acquired using the second imaging source; combining the first surface data from the first imaging source and the second surface data from the second imaging source to generate combined surface data from different types of sources, wherein the first surface data and the second surface data overlap; for each point of the combined surface data, determining a weight associated with the first surface data from the first imaging source and a weight associated with the second surface data from the second imaging source; and using the combined surface data with associated weights in mesh generation. 
However, Medioni teaches to use combined data for better 3D models (Abstract, multiple point clouds used) and to that end teaches acquiring second surface data of the patient in the second pose using ...the second imaging source; (paragraphs 0022, 0056, figure 4A, 400 second surface data, also paragraphs 0079 and 0080 further point cloud surface data are acquired by possibly more cameras/different orientations such that the patient is in a further relative pose; more simply perhaps, paragraphs 0004 and 0006 teach capturing point clouds of a body with multiple depth sensors, each depth sensor at a different position; the sensors will each have different settings-at least focus-thus teaching second imaging modalities, also Ma lists different depth cameras to be used with may be used as the multiple depth sensors) combining the first surface data from the first imaging source and the second surface data from the second imaging source to generate combined surface data from the different types of sources, (paragraph 0080, figure 4A 404 diverse point clouds are combined with reference point cloud) wherein the first surface data and the second surface data overlap; (paragraph 0004 a reference/registration point cloud is selected, paragraphs 0043 and 0056 point clouds from different cameras overlap and are registered to the registration point cloud, made clear at paragraphs 0060, 0064/065 overlapping points of point clouds, simply shown figure 2A overlapping regions) for each point of the combined surface data, determining a weight associated with the first surface data from the first imaging source and a weight associated with the second surface data from the second imaging source; (paragraphs 0064 and 0065, each point is given a weighting as provided by weighting equation with weighting w applied to one point and w-1 applied to the other point) and therefore using the combined surface data with associated weights in mesh generation. (paragraphs 0070 and 0071 combined point cloud data used for mesh generation) That is to say, Medioni teaches combining point cloud data from different imaging modalities for better 3D models as recited. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine point cloud data from more than one imaging modality and use the combined point cloud data to generate meshes as taught by Medioni with the mesh generation of Ma because Medioni teaches the same provides accurate point clouds for articulation of body parts. (paragraph 0006)
Finally Maier-Hein teaches to combine surface data from CT or X-ray with surface data from a depth camera to improve the imaging, and thus teaches acquiring slice data of the patient in a second pose using a second imaging source, (first, per paragraph 0007 patient may move, also camera may move, thus providing second pose; paragraphs 0016, 0131-133 MRI/X-ray/CT obtains patient slice data) wherein the second imaging source is positron emission sensing, magnetic resonance sensing, computed tomography sensing, X-ray sensing, ultrasound sensing, or a combination thereof, (paragraph 0016 data is CT or MRI scan image data) and wherein the slice data overlaps with the first surface data; (paragraphs 0020 and 0040 CT/MRI image data overlaps to supplement first camera data) acquiring second surface data of the patient in the second pose based on the slice data acquired using the second imaging source. (shown figure 3, CT slices used to compile CT volume from which a CT surface is derived, paragraph 0118 surface point cloud surface data derived from 3D medical set; also necessarily, to obtain the 3D medical data set from CT/MRI data, the slice data therefrom is compiled)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of CT/MRI image surface data combination with other camera surface data because Maier-Hein teaches to supplement/augment MRI/CT surface with other camera surface data provides an improved system and method for visualizing anatomical data which in turn provides enhanced user flexibility. (paragraph 0008)
Regarding claim 3, Ma discloses re-training the parametric deformable model based on the deformed first polygon mesh. (paragraph 0037 disclosed mesh based PDM offline training is interpreted as the recited re-training)
Regarding claim 4, Ma discloses wherein the first surface data comprises a red, green, blue (RGB) image and a depth image, (paragraph 0033 data is RGB-D data) the method further comprising: for each of a plurality of pixels in the RGB image, mapping the pixel to a location in a point cloud based on a corresponding depth value in the depth image, (paragraph 0034 pixels are mapped to a point cloud based on depth) wherein detecting the plurality of anatomical landmarks based on the first surface data comprises detecting the plurality of anatomical landmarks based on the point cloud. (paragraph 0035 landmarks based on point cloud)
Regarding claim 5, Ma discloses wherein deforming the first polygon mesh based on the surface data, a trained parametric deformable model, and deforming the first polygon mesh based on the surface data, a trained parametric deformable model, and the objective function: (paragraph 0037 discloses deforming mesh using surface data and PDM as disclosed)

    PNG
    media_image1.png
    53
    561
    media_image1.png
    Greyscale

, (ALSO, paragraph 0037 discloses recited equation in equation 6)wherein Rkis a rigid rotation matrix,όu,µ(β) is a trained shape deformation model, Γak(Δrl[k]) is a trained pose deformation model, ѷk,j denotes edges of a triangle in the template polygon mesh, y denotes vertices of an estimated avatar mesh model, L is a set of correspondences between an avatar vertex yl, and a corresponding point zl, in a 3D point cloud Z, and wz and wl, are weighting terms. (defined paragraph 0037 in context of equation 6)
Ma fails to disclose wherein the first pose and the second pose are substantially identical and using combined surface data and weights. 
However, as discussed above with regard to claim 1, Medioni teaches using combined surface data and weights; Medioni further teaches wherein the first pose and the second pose are substantially identical. (paragraph 0025 patient is in fixed posture during multiple imagings) Reason to combine same as claim 1. 
Regarding claim 6, Ma in view of Medioni, namely Ma discloses wherein deforming the first polygon mesh based on the surface data, a trained parametric deformable model, and deforming the first polygon mesh based on the surface data, a trained parametric deformable model, and the objective function:(paragraph 0037 discloses deforming mesh using surface data and PDM as disclosed)

    PNG
    media_image1.png
    53
    561
    media_image1.png
    Greyscale

, (ALSO, paragraph 0037 discloses recited equation in equation 6) wherein Rkis a rigid rotation matrix,όu,µ(β) is a trained shape deformation model, Γak(Δrl[k]) is a trained pose deformation model, ѷk,j denotes edges of a triangle in the template polygon mesh, y denotes vertices of an estimated avatar mesh model, L is a set of correspondences between an avatar vertex yl, and a corresponding point zl, in a 3D point cloud Z, and wz and wl, are weighting terms.(defined paragraph 0037 in context of equation 6)
Ma fails to disclose using combined surface data and weights. However, as discussed above with regard to claim 1, Medioni teaches using combined surface data and weights. Reason to combine same as claim 1.
Regarding claim 7, Ma discloses determining a patient isocenter based on the deformed first polygon mesh; (paragraph 0021 patient isocenter determined from mesh) and determining an imaging plan based on the patient isocenter. (paragraph 0021 scanning plan of patient determined based on isocenter)
Claims 8 and 10-14, and 15-20 are similar system and computer program claims respectively, corresponding to above method claims 1 and 3-7 and therefore are also obvious over the combination of Ma and Medioni for reasons similar to those above. 
Regarding claim 8 specifically, Ma (as well as Medioni) identically discloses the features of wherein the first surface data comprises a red, green, blue (RGB) image, a depth image, or the RGB image and the depth image. (paragraph 0033 discloses surface data being an RGB image, a depth image, or RGB+depth image)
Regarding claim 15 specifically, Ma (as well as Medioni) identically discloses the feature the first imaging source being one of color sensing, depth sensing, or color sensing and depth sensing; (paragraph 0033 camera being an RGB, a depth, or RGB+depth camera) and Ma discloses the second imaging source being one of positron emission-based sensing, thermal sensing, magnetic resonance-based sensing, computed tomography, X-ray, and ultrasound. (paragraph 0021 discloses at least x-ray, further specified by Maier-Hein generally)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Medioni and Maier-Hein, in further view of Articulated Body Deformation from Range Scan Data by Allen, et. al. (NPL, hereafter referred to as Allen NPL).

Regarding claim 2, Ma and Medioni (also Maier-Hein) fail to disclose re-positioning the patient based on the deformed first polygon mesh. 
However, Allen NPL discloses repositioning the patient based on a mesh to get a better model, thus teaching re-positioning the patient based on the deformed first polygon mesh. (Section 1.1, paragraphs 3 and 4) 
It would have been obvious to repositioning the patient as taught by Allen NPL because Allen NPL teaches the same provides a better model. (Section 1.1, paragraphs 3 and 4)
Claim 9 is a corresponding system claim corresponding to above method claim 2 and therefore is also obvious over the combination of Ma with Medioni and Maier-Hein with Allen NPL for reasons similar to those set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Medioni (US 2013/0286012-second reference of same name) teaches obtaining different point clouds from different devices. (paragraph 0049)
Chuanggui (US 2007/0018975) may be considered a progenitor disclosure for mapping video to MRI data.
Chefd’hotel (US 2007/0086678) discloses combining image data from different modalities.
Birkenbach (US 2004/0263535) discloses combining image and MRI modality data.
Vilsmeier (US 2003/0114741) discloses combining image and MRI modality data.
Sanders (US 2018/0114325) may be considered as disclosing the state of the art for developing depth images from MRI slice images)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485  

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
April 22, 2021